Citation Nr: 1113875	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  04-40 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an initial compensable rating from December 29, 2000 to February 28, 2008, a disability rating higher than 10 percent from February 29, 2008 to December 27, 2009 and a rating higher than 20 percent on and after December 28, 2009 for a chronic lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel




INTRODUCTION

The Veteran served on active duty from November 1987 to December 2000.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

When this case most recently was before the Board in December 2008, the Board denied the Veteran's claim for an initial compensable rating for lumbosacral strain and for a rating higher than 10 percent for lumbosacral strain on and after February 29, 2008.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in September 2009, the Court granted a joint motion of the parties and remanded the claim to the Board for action consistent with the joint motion.

In a November 2009 decision, the Board remanded this issue for additional development.

In January 2011, during the pendency of this appeal, the Appeals Management Center (AMC) granted a higher disability rating of 20 percent for chronic lumbosacral strain effective December 28, 2009.  As a higher schedular evaluation for this disability is possible, the issue of entitlement to a rating in excess of 20 percent for chronic lumbosacral strain remains before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 

Of preliminary importance, because the claims for higher ratings involve a request for higher ratings following the grant of service connection, the Board has characterized these claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for a previously service- connected disability). 



FINDINGS OF FACT

1.  For the period from December 29, 2000 to February 28, 2008, a chronic lumbosacral strain was not characterized by slight limitation of motion, characteristic pain on motion, or forward flexion greater than 60 degrees but not greater than 85 degrees; or the combined range of motion greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.

2.  For the period from February 29, 2008, a chronic lumbosacral strain has been manifested by limitation of motion with flare-ups that more nearly approximates limitation of forward flexion to less than 60 degrees.  

3.  Since February 29, 2008, a chronic lumbosacral strain is not manifested by intervertebral disc syndrome, forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.


CONCLUSIONS OF LAW

1.  Prior to February 29, 2008, the criteria for a compensable evaluation for a chronic lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic Codes 5292, 5295 (effective prior to September 26, 2003), and Diagnostic Code 5237 (effective on September 26, 2003).

2.  The criteria for entitlement to an initial 20 percent evaluation, but no higher, for a chronic lumbosacral strain have been met since February 29, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.59, 4.71a, Diagnostic Codes 5235 to 5243 (2010).  

3.  The criteria for an initial evaluation in excess of 20 percent for a chronic lumbosacral strain from February 29, 2008 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.59, 4.71a, Diagnostic Codes 5235 to 5243 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in December 2009.  The Board further notes that this letter notified the Veteran that a disability rating and an effective date for the award of benefits are assigned in cases where service connection is warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

While the December 2009 letter was furnished after the issuance of the appealed February 2002 rating decision, the appeal was subsequently readjudicated in a Supplemental Statement of the Case (SSOC) issued in January 2011.  This course of corrective action fulfills VA's notice requirements, as addressed in the Mayfield line of decisions.  Additionally, in Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, VA had no additional duty to notify in this case once service connection was granted.

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorders described by the Veteran.  Additionally, she was afforded VA examinations in January 2002, February 2008, December 2009 and November 2010 that were fully adequate for the purposes of rendering this decision.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

In addition, when evaluating musculoskeletal disabilities, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

In a February 2002 rating decision, the RO granted service connection for a chronic lumbosacral strain at a noncompensable evaluation under Diagnostic Code 5295, effective December 29, 2000.

Where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  See 38 C.F.R. § 4.31 (2010). 

Initially, the Board notes that the Rating Schedule has been revised with respect to evaluating disabilities of the spine.  See Schedule for Rating Disabilities; Intervertebral Disc Syndrome, 67 Fed. Reg. 54,345-49 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  Those provisions, which became effective September 23, 2002, replaced the rating criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5293 for intervertebral disc syndrome (in effect through September 22, 2002).  The Board observes that the regulations were further revised, effective from September 26, 2003.  See Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 51,454-56 (Aug. 27, 2003). Disabilities and injuries of the spine are now evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243.

If application of the revised regulation results in a higher rating, the effective date for the higher disability rating can be no earlier than the effective date of the change in the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to the effective date of the change in the regulation, the Board can apply only the original version of the regulation. VAOPGCPREC 3-00.

Diagnostic Code 5295, in effect prior to September 26, 2003, provides that a 10 percent evaluation is warranted when the disability is productive of characteristic pain on motion, and a 20 percent evaluation is warranted when the disability is productive of muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in a standing position.  A 40 maximum percent rating under this code requires that the disability be productive of severe lumbosacral strain manifested by listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space or some of the above with abnormal mobility on forced motion.

Diagnostic Code 5292, in effect until September 26, 2003, provides a 10 percent rating for low back disability manifested by slight limitation of motion, and a 20 percent rating for low back disability manifested by moderate limitation of motion.  A maximum 40 percent evaluation requires severe limitation of motion.

Under Diagnostic Code 5293, which was in effect prior to September 23, 2002, a 10 percent evaluation is warranted for intervertebral disc syndrome where the disability is mild; a 20 percent evaluation is warranted where the disability is moderate with recurring attacks; a 40 percent evaluation is warranted where the disability is severe with recurring attacks and intermittent relief; and a maximum 60 percent evaluation is warranted where the disability is pronounced with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, and with little intermittent pain.

Under the interim and revised criteria for intervertebral disc syndrome which became effective September 23, 2002 and September 26, 2003, a 10 percent evaluation is indicated where there was evidence of incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A 20 percent evaluation is indicated where there was evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation, under those same regulations, required demonstrated evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective from September 23, 2002 to September 25, 2003), Diagnostic Code 5243 (effective September 26, 2003).  

Effective from September 26, 2003, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a (2010). 

Notes appended to the rating formula for diseases and injuries of the spine specify that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id., Note (2).  Provided, however, that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion generally recognized by VA.  Id., Note (3).  Further, the term "combined range of motion" refers to "the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation"; provided, however, that the aforementioned normal ranges of motion for each component of spinal motion, as recognized by VA, are the maximum that can be used for calculation of the combined range of motion, and each range of motion measurement is to be rounded to the nearest five degrees.  Id., Notes (2) and (4). Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

Period from December 29, 2000 to February 28, 2008

The Board finds that the preponderance of the evidence is against an initial higher rating for the chronic lumbar strain prior to February 29, 2008, under both old rating criteria and rating criteria revised effective in September 23, 2002 and September 26, 2003.

The Veteran underwent a VA examination in January 2002.  She reported constant mid and low back pain without radiation to the lower extremity.  Her pain occurred especially on strenuous activity.  Examination of the thoracic and lumbosacral spine showed mild diffuse tenderness but no paraspinal spasm.  Straight leg raising was negative bilaterally.  Range of motion showed forward flexion to 90 degrees, backward extension to 30 degrees, right and left lateral flexion to 40 degrees and right and left rotation to 35 degrees.  There was no objective pain on motion.  She arose and stood normally and had a normal gait.  Her heel and toe gaits were normal.  A neurological examination including sensation, motor function and deep tendon reflexes was normal.  The diagnosis was a chronic strain of the thoracic and lumbosacral spine.  There was no evidence of weakened movement, excess fatigability or incoordination.  There was no evidence that pain decreased motion.  Pain was constant so there really were no exacerbations.  X-rays revealed no evidence of fracture or other significant abnormality.

In her October 2004 substantive appeal, the Veteran stated that she could not bend over or even walk sometimes and that she had to force herself to bend over to pick up something.  She indicated that the pain to straighten up was "excruciating".

As noted above, the findings of the June 2002 VA examination have not demonstrated any limitation of motion of the thoracolumbar spine as the range of motion is normal.  As such, a compensable initial evaluation under Diagnostic Code 5295 is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5295. 

As noted above, in a statement submitted with his October 2004 substantive appeal, the Veteran asserted her lumbar spine disorder met the criteria for a compensable rating, as she experienced "excruciating" pain.

The June 2002 VA examination report notes that physical examination revealed there was no evidence of radiation of pain on movement or muscle spasm.  Range of motion of the lumbar spine was normal, and there was no additional limitation due to pain, fatigue, weakness, or incoordination.  Neither was there any evidence of ankylosis.  X-rays were read as showing no fractures or other significant abnormality. 

The Board notes the Veteran's October 2004 written submissions, but her subjective complaints were not confirmed by clinical examination.  While the Veteran, though a lay person, is certainly competent to note he experienced back pain, See 38 C.F.R. § 3.159(a)(2), the Board finds there is no evidence to indicate she is more competent than the examiner to opine pain was manifested in the lumbar spine.  The examiner determined on clinical examination that the Veteran's lumbar spine range of motion was normal and pain free.  In light of the objective findings on clinical examination, the Board finds the Veteran's lumbar spine disability more nearly approximated a noncompensable rating under the prior criteria.  38 C.F.R. § 4.7.  The criteria for a compensable rating were not met or approximated for this time period, as the examiner noted range of motion was normal.  Further, the findings on clinical examination revealed no evidence of painful motion or weakness, etc., on repetitive use.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2002); see also Lichtenfels, 1 Vet. App. at 488.

The Board further notes that there are no other rating criteria by which the Veteran would be more appropriately evaluated in terms of her service-connected lumbar spine disability.  Evaluating her disability under provisions relevant to intervertebral disc syndrome would be unwarranted, given that service connection has not specifically been established for such condition.  Moreover, a disc syndrome has not been shown to be a part of the service-connected disability.  At the time of the January 2002 VA examination, the Veteran reported that her low back pain did not radiate, and neurological findings were normal.  Also, X-rays of the lumbosacral spine at that time showed satisfactory alignment with no evidence of a fracture, destructive process, or degenerative disease.  Accordingly, neither the "old" nor the revised regulation pertaining to intervertebral disc syndrome is for application in this case.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); and 38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective September 23, 2002), published at 67 Fed. Reg. 54345-54349 (August 22, 2002).

The criteria for evaluating limitation of motion of the lumbar spine and lumbosacral strain, as in effect prior to September 23, 2002, remained the same, despite other revisions to spine evaluation criteria that were made effective on September 23, 2002.  As previously shown above, the preponderance of the evidence is against the Veteran's claim for higher ratings for the period prior to February 29, 2008 under Codes 5292 and 5295.

The regulation pertaining to evaluating intervertebral disc syndrome was revised, however, effective on September 23, 2002.   As noted above, service connection is not in effect for intervertebral disc syndrome, as there is no objective evidence to show that the veteran has a disc syndrome.   As such, evaluation of the Veteran's lumbar spine disability under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003) is not in order.

The Board finds that under the evaluation criteria effective on September 26, 2003, the record does not demonstrate the requisite objective manifestations to support the assignment of higher ratings prior to February 29, 2008, for a chronic lumbar strain.

The objective medical findings do not demonstrate that the Veteran's service-connected lumbar spine disability is manifested by forward flexion of 60 degrees or less, or by a combined range of motion of 120 degrees or less, for the period prior to February 29, 2008.  Rather, as discussed above, the range of motion findings on the January 2002 VA examination were considered within the normal range.  Thus, for this period, a compensable rating is not in order under the revised Code 5242.  Further, there is no objective evidence in VA outpatient treatment records to demonstrate findings that approximate the criteria for higher ratings.

As noted, the revised Code 5242 is for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  This implies that the factors for consideration under the holding in DeLuca v. Brown, supra, are now contemplated in the rating assigned under the general rating formula.  Even if DeLuca factors are not contemplated in the current evaluation criteria, there is no credible objective evidence to demonstrate that any pain on use results in additional functional limitation as the Veteran demonstrated no objective pain at the January 2002 examination.  The Board notes that as part of her VA examinations in January 2002 and February 2008, the Veteran underwent neurological evaluations.  As previously discussed above, she does not have spinal disc pathology.  She did not complain of any radiating pain during her examination in January 2002.  Thus, a separate rating under an appropriate diagnostic code, under the General Rating Formula for Diseases and Injuries of the Spine, is not for consideration.

In sum, the Board finds that the preponderance of the evidence is against an initial compensable rating for the chronic lumbar strain prior to February 29, 2008, under both old rating criteria and rating criteria revised effective in September 23, 2002 and September 26, 2003.

Period from February 29, 2008 

The Veteran underwent a VA examination in February 2008.  The examining physician reviewed the entire claims file.  The Veteran reported low back pain, in the center of the back and radiating to both sides.  She reported radiating pain to the right leg, typically three to four times per month.  She denied numbness or tingling. She had no focal weakness and reported that she could walk normally during daily activities.  The examiner noted that the Veteran was diagnosed with osteopenia of the lumbar spine in 2003, but there is no indication this is related to her service-connected disability.

She reported tenderness to pressure over the paraspinal muscles in the lumbar spine region diffusely, more on the right than left side.  She also had some mild tenderness with midline palpations of the spine.  Her walking was normal, including speed, with no limping.  A range of motion examination of the lumbar spine showed 40 degrees of flexion, 20 degrees of extension, 10 degrees of rotation on the left and right, and 10 degrees of lateral bending on the left and right.  She reported pain during each motion.  The physician specifically noted that the Veteran's "effort on range of motion testing appears rather limited, despite [his] encouragement."  The examiner did not note any additional limitation range of motion due of the lumbar spine due to pain, weakened motion, excess fatigability, or incoordination.  Additional limitation due to repetitive use or during flare-ups could not be determined without resort to speculation.  She was diagnosed with recurrent strain injury.  The examiner noted that there was no clinical evidence of lumbar radiculopathy.  The neurological examination was nonfocal, without any clear evidence of weakness or sensory deficit.  New x-rays taken were within normal limits.  No fracture, dislocation, or significant abnormality was shown.  The physician finally noted that the Veteran's "effort during the formal range of motion testing was rather limited.  During informal testing, her walking was normal."

The Veteran underwent a VA orthopedic examination in December 2009.  She reported constant low back pain with flare-ups occurring about twice a month when she does heavy lifting.  She reported that occasionally the pain radiated down the posterior right thigh as well.  Flare-ups lasted about a week or so.  She could no longer do sports or do vigorous exercises.  During flare-ups she reported that her back became more sore and stiff and flexion was more severely limited.  There were no incapacitating episodes of spine disease.  She wore a brace but could walk 1 to 3 miles.  On examination, her posture, head position and symmetry in appearance were normal.  Her gait was normal.  There was no ankylosis, scoliosis, reverse lordosis, list, hyphosis or gibbus.  There was no spasm, atrophy or weakness.  There was guarding, pain with motion and tenderness but they were not severe enough to be responsible for abnormal gait or abnormal spine contour.  Range of motion of the lateral spine was 45 flexion, 30 degrees extension, 20 degrees right lateral flexion, 20 degrees left lateral flexion, 30 degrees right rotation and 30 degrees left rotation.  There were no additional limitations after three repetitions on range of motion.  X-rays and an MRI of the lumbar spine were normal.  The diagnosis was chronic lumbosacral strain.  As a result she had decreased mobility and pain.  The examiner noted that it would be mere speculation to state whether there would be additional functional limitations or reduction in range of motion during flare-ups.  The examiner noted that while the Veteran reported that her flare-ups increased her back pain and limited her motion, she continued to work as a courier during flare-ups and was able to perform her usual duties during flare-ups.  Also, an MRI of the lumbar spine did not exhibit any clear pathology.

The Veteran underwent a VA neurological examination in December 2009.  On examination she was alert and oriented.  Her cranial nerves were intact.  Finger-nose coordination was normal and her gait was normal.  Motor strength was 5/5 except 4/5 for the bilateral iliopasoas and quadriceps secondary to pain.  Light touch, pin, vibratory sensation was normal.  She had bilateral lumbar paraspinal tenderness and pain with movement.  Range of motion of the lateral spine was 45 flexion with pain beginning at 30 degrees, 30 degrees extension, 20 degrees right lateral flexion, 20 degrees left lateral flexion, 30 degrees right rotation and 30 degrees left rotation.  The pain was mainly with flexion.  There was no significant change after 3 repetitions.  The diagnosis was chronic low back pain.

On VA examination in November 2010, the Veteran reported constant low back pain.  The examiner described the severity of her reported flare-ups as moderate.  On examination, her posture, head position and symmetry in appearance were normal.  Her gait was normal.  There was no ankylosis, scoliosis, reverse lordosis, listing, hyphosis or gibbus.  There was no spasm, atrophy or weakness.  There was guarding, pain with motion and tenderness.  Flexion was 60 degrees, extension was 30 degrees, left lateral flexion was 30 degrees, right lateral flexion was 30 degrees, left lateral rotation was 45 degrees and right lateral rotation was 45 degrees.  There was objective evidence of pain on active range of motion.  There was objective evidence of pain following repetitive motion but no additional limitations after three repetitions of range of motion.  Sensory examination was normal.  The diagnosis was a chronic lumbar strain.  She experienced flare-ups with heavy lifting.  She had difficulty with putting on shoes and socks, an inability to exercise and play sports and difficulty with household chores.

The Board notes that while the Veteran's February 2008 examination results clearly fell into the 20 percent range under the scheduling criteria, the RO assigned a 10 percent evaluation for the period from February 29, 2008 to December 27, 2009 based on the examiner's statement that the Veteran was not putting forth her full effort on range of motion testing.  However, when affording the Veteran the benefit of the doubt, the Board finds that a 20 percent evaluation is warranted for the period from February 29, 2008 based on the Veteran's range of motion at the time of the February 2008 VA examination.

However, based on the foregoing, the Board concludes that an evaluation in excess of 20 percent for the period from February 29, 2008 for the Veteran's chronic lumbosacral strain, under any of the applicable diagnostic criteria, is not warranted.  In order to warrant an evaluation in excess of 20 percent, the Veteran must be diagnosed with intervertebral disc syndrome that is productive of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; or her disability must be productive of forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  In this case, the medical evidence does not support diagnoses of intervertebral disc syndrome, or any ankylosis of thoracolumbar spine; and range of motion test results on forward flexion for the thoracolumbar spine is greater than 30 degrees, including as a result of pain and dysfunction.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2010).

Hence, the overall low back symptomatology does not meet the criteria for at least the next higher rating of 40 percent.  As the criteria for the next higher rating has not been met, it follows that the criteria for an even higher rating of 50 percent, likewise have not been met.

Thus, for all the foregoing reasons, the Board finds that a 20 percent rating from February 29, 2008, but no higher, rating for chronic lumbosacral strain, is warranted.



Extraschedular Consideration

The Board must still consider whether the Veteran is entitled to an extra-schedular rating under the provisions of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the Board finds that the disability picture presented by the Veteran's low back disability is appropriately contemplated by the rating schedule.  Indeed, higher evaluations are available, but the criteria for such evaluations have not been met.  Therefore, referral for consideration of an extraschedular evaluation is not warranted here.  Thun.  







							(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an initial compensable rating for chronic lumbosacral strain from December 29, 2000 to February 28, 2008 is denied.

Entitlement to an initial 20 percent rating for chronic lumbosacral strain from February 29, 2008 is granted.

Entitlement to an initial evaluation greater than 20 percent for chronic lumbosacral strain from February 29, 2008 is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


